 Case 1:20-cv-00062-JPJ Document 22 Filed 06/09/21 Page 1 of 11 Pageid#: 88




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

 DORIS HESS,                )
                            )
            Plaintiff,      )                   Case No. 1:20CV00062
                            )
 v.                         )                   OPINION AND ORDER
                            )
 BUCHANAN COUNTY PUBLIC )                       By: James P. Jones
 SERVICE AUTHORITY, ET AL., )                   United States District Judge

                   Defendants.

     Steven R. Minor, ELLIOTT LAWSON & MINOR, Bristol, Virginia, for Plaintiff;
Cameron S. Bell, PENNSTUART, Abingdon, Virginia, for Defendants.

      The plaintiff, a woman formerly employed by a local public service authority,

has filed this workplace sex discrimination claim under 42 U.S.C. § 1983 and Title

VII against her male supervisor and the authority. The defendants have jointly filed

a Motion to Dismiss for failure to state a claim. The motion will be denied for the

reasons that follow.

                                           I.

      The Amended Complaint (hereinafter “Complaint”) alleges the following

facts that I must accept as true for the purpose of deciding the Motion to Dismiss.1



      1
            The Motion to Dismiss was filed in response to the original Complaint. The
plaintiff then filed the Amended Complaint and the parties briefed and argued the Motion
to Dismiss in the light of the Amended Complaint, which by implicit agreement they and
the court agreed then spoke to the Amended Complaint.
 Case 1:20-cv-00062-JPJ Document 22 Filed 06/09/21 Page 2 of 11 Pageid#: 89




From 2001 until February 2020 the plaintiff Doris Hess worked at the Buchanan

County Public Service Authority (“Authority”) as a supervisor for the water meter

readers, and as the clerk for the Authority’s governing board. As supervisor, she

oversaw meter readers, loaded and unloaded the meters, printed bills and processed

payments, and coordinated meter maintenance. She also handled administrative

tasks such as working in the computer room, answering the phones, and cleaning

and ordering supplies for the main office.

       In November 2018 the Authority hired defendant Bob Anderson as its

executive director. From then until September 2019 — a span of roughly ten

months—Anderson touched Hess’ neck, chest, shoulders, and back; winked at Hess;

stuck out his tongue at her; made sexual jokes; commented to her about sexual

practices; and told anecdotes about people smoking cigarettes after having sex.

Anderson “made plain” that her employment was conditioned upon enduring this

conduct. Compl. ¶ 14, ECF No. 12. Hess “made plain” to Anderson that she did not

welcome this behavior, although the Complaint does not specify when this occured.

Id. ¶ 15.

       On September 4, 2019, Anderson and Gale Edwards, the Authority’s office

manager, met with Hess to discuss her job performance. Anderson told Hess that he

had received reports that she was dissatisfied with her job, she had been looking for

other positions, and that she disrupted last month’s billing cycle by her reluctance


                                         -2-
 Case 1:20-cv-00062-JPJ Document 22 Filed 06/09/21 Page 3 of 11 Pageid#: 90




and ultimate failure to get trained on new software. Anderson and Edwards wrote a

memorandum that same day documenting the meeting. It stated that “changes are

being made to [Hess’] work schedule and job requirements effective Monday

September 9, 2019” and that she would “trad[e] positions” with another employee

whom they requested her to train. Compl. Ex. 2, Mem., ECF No. 12-2. Her pay rate

would remain the same.

      Hess received medical treatment the day after her reassignment and again

about two weeks later on September 20, 2019. On the latter date, her medical

provider issued her a six-month work leave for anxiety and pain in her knee and

back. On October 16, 2019, Hess’ attorney made a request in writing to the

Authority demanding that Anderson cease his “unwelcome . . . sexual advances.”

Compl. Ex. 5, Letter 1, ECF No. 12-5. The Authority never took remedial action in

response to the letter. Instead, it terminated Hess on February 10, 2020. She then

filed a charge of discrimination with the Equal Employment Opportunity

Commission (“EEOC”).

      Hess seeks relief under 42 U.S.C. § 1983 on the basis that Anderson violated

her right against sex discrimination guaranteed by the Fourteenth Amendment’s

Equal Protection Clause, under the theory of quid pro quo sexual harrassment. She




                                       -3-
 Case 1:20-cv-00062-JPJ Document 22 Filed 06/09/21 Page 4 of 11 Pageid#: 91




claims that the Authority is equally liable as an employer under Title VII of the Civil

Rights Act, 42 U.S.C. § 2000e-3(a) (“Title VII”).2

       The defendants seek dismissal under Federal Rule of Civil Procedure 12(b)(6)

for two reasons. First, they claim that Hess cannot bring a Title VII claim because

she failed to administratively exhaust a quid pro quo claim with the EEOC.3 Next,

they argue that the Complaint does not state a quid pro quo sexual harassment claim

in any event, because it does not allege that Hess’ reassignment was a tangible

employment action, as that claim requires. The motion has been fully briefed and

orally argued and is ripe for review.

                                              II.

       When deciding a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), the court’s “inquiry is to determine whether the facts alleged in the

plaintiff’s complaint are legally sufficient to state a claim upon which relief can be

granted.” Fessler v. IBM Corp., 959 F.3d 146, 151–52 (4th Cir. 2020).4 “Because


       2
           Although the Complaint alleged a third claim under the Americans with
Disabilities Act, 42 U.S.C. §§ 12112, 12117 (“ADA”), Hess’ counsel represented at the
motion to dismiss hearing that she had abandoned that claim.
       3
          Title VII’s administrative exhaustion requirement is a non-jurisdictional claim-
processing rule. Fort Bend Cnty. v. Davis, 139 S. Ct. 1843, 1850 (2019). Thus, claiming
that a plaintiff failed to exhaust Title VII’s administrative remedies before filing suit is an
argument for dismissal properly raised through a Rule 12(b)(6) motion. See, e.g., Simko v.
U.S. Steel Corp., 992 F.3d 198, 204, 216 (3d Cir. 2021).
       4
         Internal quotation marks, citations, and alterations have been omitted throughout
this Opinion unless otherwise stated.
                                              -4-
 Case 1:20-cv-00062-JPJ Document 22 Filed 06/09/21 Page 5 of 11 Pageid#: 92




only the legal sufficiency of the complaint, and not the facts in support of it, are

tested under a Rule 12(b)(6) motion, [the court] assume[s] the truth of all facts

alleged in the complaint and the existence of any fact that can be proved, consistent

with the complaint’s allegations.” Id. “To survive a motion to dismiss, [the court]

require[s] ‘only enough facts to state a claim to relief that is plausible on its face.’”

Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

                                          III.

      The Fourteenth Amendment’s Equal Protection Clause and Title VII provide

a public employee rights against sex discrimination by their employer. Wilcox v.

Lyons, 970 F.3d 452, 457-58 (4th Cir. 2020). The Equal Protection Clause proclaims

that “[n]o State shall . . . deny to any person within its jurisdiction

the equal protection of the laws.” U.S. Const. amend. XIV, § 1. This prohibits state

actors from “treating differently persons who are in all relevant respects alike,”

including “[d]istinctions on the basis of sex or gender,” unless the government can

justify doing so under an intermediate scrutiny analysis. Wilcox, 970 F.3d at 458.

Although “[s]exual harassment is conceptually distinct from sex discrimination,”

Bostock v. Clayton Cnty., 140 S. Ct. 1731, 1747 (2020), the two can “overlap.”

Wilcox, 970 F.3d at 462. Sexual harassment in the workplace can take the form of

sex discrimination where, “but for the employee’s gender, he or she would not have

been the victim” of the offensive conduct. Hoyle v. Freightliner, LLC, 650 F.3d 321,


                                           -5-
 Case 1:20-cv-00062-JPJ Document 22 Filed 06/09/21 Page 6 of 11 Pageid#: 93




331 (4th Cir. 2011). This type of “[i]intentional sex discrimination” couched as

“sexual harassment against public employees . . . violate[s] the Equal Protection

Clause.” Wilcox, 970 F.3d at 458.

      Under the same rationale, “[s]exual harassment . . . can [also] fall within Title

VII’s sweep” prohibiting discrimination. Bostock, 140 S. Ct. at 1747. That Section

of the Civil Rights Act makes it unlawful to “discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of

employment” because of their sex. 42 U.S.C. § 2000e-2(a)(1). Thus, Title VII

prohibits “quid pro quo” sexual harassment where, on the basis of the employee’s

sex, a “supervisor demands sexual consideration [from them] in exchange for job

benefits.” Katz v. Dole, 709 F.2d 251, 254 (4th Cir. 1983) (distinguishing quid pro

quo and hostile work environment theories of sexual harassment).

      There are separate causes of action available for a public employee to

vindicate these rights. Section 1983 creates a cause of action against a person acting

under color of state law who violated the plaintiff’s right under the Equal Protection

Clause. 42 U.S.C. § 1983. Title VII itself authorizes suit against their employer.

42 U.S.C. § 2000e-5(f)(1). The Fourth Circuit has applied a “similar framework” in

analyzing workplace discrimination under the Equal Protection Clause and Title VII,

although the two are “not identical.” Wilcox, 970 F.3d at 462. One difference

relevant here is that “[a]s a precondition to the commencement of a Title VII action


                                         -6-
 Case 1:20-cv-00062-JPJ Document 22 Filed 06/09/21 Page 7 of 11 Pageid#: 94




in court, a complainant must first file a charge with the Equal Employment

Opportunity Commission.” Fort Bend Cnty. v. Davis, 139 S. Ct. at 1846; 42 U.S.C.

§ 2000e-5(e)(1), (f)(1).

                                          A.

      The defendants first argue that Hess failed to administratively exhaust a quid

pro quo claim in her EEOC Charge.5 The Charge alleged that “Anderson sexually

harassed [Hess] with unwanted attention in the workplace, causing her severe

emotional distress,” and “[i]n retaliation for her rejection of his advances, . . . she

was removed from her position in the office” and reassigned to the computer room.

Suppl. Reply Mem. Ex. 1, Charge of Discrimination, ECF No. 17-1.

      “A plaintiff’s EEOC charge defines the scope of her subsequent right to

institute a civil suit.” Smith v. First Union Nat’l Bank, 202 F.3d 234, 247 (4th Cir.

2000). But the “administrative charge of discrimination does not strictly limit a Title

VII suit which may follow.” Bryant v. Bell Atl. Md., Inc., 288 F.3d 124, 132 (4th

Cir. 2002). “If a plaintiff’s claims in her judicial complaint are reasonably related

to her EEOC charge and can be expected to follow from a reasonable administrative

investigation, the plaintiff may advance such claims in her subsequent civil suit.”



      5
         The defendants attached the Charge to their motion. Mot. Ex. 1, Charge of
Discrimination 1, ECF No. 17-1. I may consider it without converting the motion into one
for summary judgment because it is “explicitly incorporated into the complaint by
reference.” Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016).
                                          -7-
 Case 1:20-cv-00062-JPJ Document 22 Filed 06/09/21 Page 8 of 11 Pageid#: 95




Smith, 202 F.3d at 247. The exhaustion requirement “ensures that the employer is

put on notice of the alleged violations so that the matter can be resolved out of court

if possible.” Miles v. Dell, Inc., 429 F.3d 480, 491 (4th Cir. 2005).

      I find that Hess has administratively exhausted this claim, because it is within

the scope of her EEOC Charge. The Charge’s claims are reasonably related to the

Complaint’s allegation that Anderson demanded Hess endure his harassment in

exchange for her continued employment, and reassigned her because she refused.

To be sure, the Charge did not specifically allege that Anderson made this demand

‘plain’ or explicitly use the term ‘quid pro quo’ as alleged in the Complaint. But

those discrete allegations fall within the Charge’s broader claims and could have

been uncovered through an administrative investigation. Moreover, the Charge was

sufficient to put the defendants on notice of the substance of the claim. Thus, Hess

may proceed with a claim under Title VII.

                                          B.

      The defendants next argue that the Complaint has failed to plausibly allege

each element of a quid pro quo claim in any event. To state a claim for quid pro quo

sexual harassment, a plaintiff must plausibly allege:

             1 The employee belongs to a protected group.

             2 The employee was subject to unwelcome sexual harassment.

             3 The harassment complained of was based upon sex.


                                          -8-
 Case 1:20-cv-00062-JPJ Document 22 Filed 06/09/21 Page 9 of 11 Pageid#: 96




             4 The employee’s reaction to the harassment affected tangible
      aspects of the employee’s compensation, terms, conditions, or
      privileges of employment. The acceptance or rejection of the
      harassment must be an express or implied condition to the receipt of a
      job benefit or cause of a tangible job detriment to create liability.
      Further, as in typical disparate treatment cases, the employee must
      prove that she was deprived of a job benefit which she was otherwise
      qualified to receive because of the employer’s use of a prohibited
      criterion in making the employment decision.

           5 The employer, as defined by Title VII, 42 U.S.C. § 2000e(b),
      knew or should have known of the harassment and took no effective
      remedial action.

      With the fourth element, a tangible employment action constitutes a
      significant change in employment status, such as hiring, firing, failing
      to promote, reassignment with significantly different responsibilities,
      or a decision causing a significant change in benefits. The fifth element
      is automatically met when the harassment was alleged to have been
      perpetrated by a supervisor.

Okoli v. City of Baltimore, 648 F.3d 216, 222 (4th Cir. 2011) (emphasis added).

Elements one, two, three, and five are not disputed here. The Complaint alleges that

Anderson, Ms. Hess’ supervisor, subjected her to unwanted touches, sexually

explicit comments, and suggestive gestures, because she is a woman. Compl. ¶ 13,

ECF No. 12.

      The defendants take aim at the fourth element, which requires a plaintiff to

show an “express or implied” conditional arrangement; that the plaintiff was

deprived of a benefit they were “otherwise qualified to receive;” and that the

employment action was “tangible.” Okoli, 648 F.3d 216 at 222.



                                         -9-
Case 1:20-cv-00062-JPJ Document 22 Filed 06/09/21 Page 10 of 11 Pageid#: 97




      Here, the Complaint alleges an express or implied conditional arrangement of

harassment in exchange for employment which Anderson “made plain.” Compl. ¶

14, ECF No. 12. And it is plausible to infer that Hess was otherwise qualified for a

position she had held for many years.

      Nevertheless, the defendants contend that Hess’ transfer was not a tangible

employment action because she was merely reassigned to a new building. But the

Complaint does not just allege her office location changed. It alleges the Authority

assigned her “significantly different responsibilities.” Okoli, 648 F.3d at 222.

Indeed, the September 4, 2019, memorandum stated that her “job requirements”

would “change[]” as she was “trading positions” with another employee. Mem.,

ECF No. 12-2. Since Hess had been reassigned in part for poor performance with

the billing and meter reading responsibilities incumbent upon her as a supervisor, it

is reasonable to infer that her new role in the computer room would not carry as

much, if any, responsibility for these tasks.

      The defendants also argue that terminating Hess on February 10, 2020, before

she ever returned to serve in her new role somehow renders the employment action

speculative. But courts of appeals have recognized that an employment action is

“tangible” when an “explicit alteration” of an employment condition occurs. See

e.g., Schiano v. Quality Payroll Sys., Inc., 445 F.3d 597, 604 (2d Cir. 2006). The

Authority made that explicit alteration in September 2019. Hess’ failure to serve in


                                         -10-
Case 1:20-cv-00062-JPJ Document 22 Filed 06/09/21 Page 11 of 11 Pageid#: 98




the new role before the Authority fired her does nothing to negate the Authority’s

action.

      In sum, the Complaint has plausibly alleged each element of a quid pro quo

sexual harassment claim, including the fourth element that Hess’ “reaction to the

harassment affected tangible aspects of [her] . . . employment.” Okoli, 648 F.3d at

222. She has stated claims under the Equal Protection Clause and Title VII.

                                       IV.

      For the foregoing reasons, it is ORDERED that the defendants’ Motion to

Dismiss the Amended Complaint, ECF No. 8, is DENIED.

                                              ENTER: June 9, 2021

                                              /s/ JAMES P. JONES
                                              United States District Judge




                                       -11-
